                                                                1 Marquis Aurbach Coffing
                                                                  Chad F. Clement, Esq.
                                                                2 Nevada Bar No. 12192
                                                                  Christian T. Balducci, Esq.
                                                                3 Nevada Bar No. 12688
                                                                  Jared M. Moser, Esq.
                                                                4 Nevada Bar No. 13003
                                                                  10001 Park Run Drive
                                                                5 Las Vegas, Nevada 89145
                                                                  Telephone: (702) 382-0711
                                                                6 Facsimile: (702) 382-5816
                                                                  cclement@maclaw.com
                                                                7 cbalducci@maclaw.com
                                                                  jmoser@maclaw.com
                                                                8 Attorneys for 3rd Generation, Inc.
                                                                  dba California Auto Finance and
                                                                9 Carlos Navas
                                                               10                          UNITED STATES DISTRICT COURT
                                                                                                DISTRICT OF NEVADA
                                                               11
MARQUIS AURBACH COFFING




                                                                  GUEORGUI GANTCHEV and GEORGE’S Case No. 2:17-cv-00185-RFB-DJA
                                                               12 AND GEORGE’S, LLC dba LV CARS, a         Case No. 2:17-cv-01692-JAD-PAL
                          (702) 382-0711 FAX: (702) 382-5816




                                                                  Nevada limited liability company,
                                                               13                                                 [CONSOLIDATED CASES]
                                Las Vegas, Nevada 89145
                                  10001 Park Run Drive




                                                                                Plaintiff,
                                                               14
                                                                        vs.
                                                               15
                                                                  3RD       GENERATION           INC.  dba
                                                               16 CALIFORNIA AUTO FINANCE, CARLOS             STIPULATION AND ORDER TO
                                                                  NAVAS,       DOES         I-X   and ROE     EXTEND TIME TO FILE JOINT
                                                               17 CORPORATIONS I-X,                                  PRETRIAL ORDER
                                                               18                Defendants.                               (FIRST REQUEST)
                                                               19
                                                                  3RD GENERATION INC. dba
                                                               20 CALIFORNIA AUTO FINANCE, a
                                                                  California corporation,
                                                               21
                                                                                 Counterclaimant,
                                                               22        vs.

                                                               23 GEORGE’S AND GEORGE’S, LLC d/b/a
                                                                  LV Cars, a Nevada limited liability company;
                                                               24 GUEORGUI GANTCHEV, individually, and
                                                                  as Manager for GEORGE’S AND
                                                               25 GEORGE’S, LLC d/b/a LV Cars, a Nevada
                                                                  limited liability company; DOES I-X; and
                                                               26 ROE CORPORATIONS I-X,

                                                               27                Counterdefendants.

                                                                                                         Page 1 of 3
                                                                                                                       MAC:14767-001 3882262_1.docx 10/24/2019 1:13 PM
                                                                1          Plaintiffs/Counterdefendants Gueorgui Gantchev (“Gantchev”) and George’s and
                                                                2 George’s, LLC d/b/a LV Cars (“LV Cars”) (together, “Plaintiffs”), by and through their

                                                                3 attorneys of record, Angela Lizada, Esq. of Lizada Law Firm, Ltd., and Eva Garcia-

                                                                4 Mendoza, Esq., of the Law Offices of Eva Garcia-Mendoza; and Defendant-

                                                                5 Counterclaimant 3rd Generation, Inc. d/b/a California Auto Finance (“CAF”) and Defendant

                                                                6 Carlos Navas (“Navas”) (together, the “CAF Parties”), by and through their attorneys of

                                                                7 record, the law firm of Marquis Aurbach Coffing, hereby stipulate and request, that the

                                                                8 deadline to file a Joint Pretrial Order be extended one (1) week from the current deadline of

                                                                9 October 25, 2019, to November 1, 2019. ECF No. 66.
                                                               10          WHEREAS, counsel have been in communication among themselves and with their
                                                               11 respective clients regarding utility of possible mediation, and, although they determined that
MARQUIS AURBACH COFFING




                                                               12 mediation is not practical at this time, the discussions delayed preparation of the Joint
                          (702) 382-0711 FAX: (702) 382-5816




                                                               13 Pretrial Order,
                                Las Vegas, Nevada 89145
                                  10001 Park Run Drive




                                                               14          THEREFORE, the parties respectfully submit that good cause exists and jointly
                                                               15 request that this Court extend the deadline to file the Joint Pretrial Order by one (1) week

                                                               16 from the current deadline of October 25, 2019, until and including November 1, 2019.

                                                               17 / / /

                                                               18 / / /

                                                               19 / / /

                                                               20
                                                                    ///
                                                               21
                                                                    ///
                                                               22
                                                                    ///
                                                               23
                                                                    ///
                                                               24

                                                               25 / / /

                                                               26 / / /

                                                               27 / / /
                                                                                                            Page 2 of 3
                                                                                                                           MAC:14767-001 3882262_1.docx 10/24/2019 1:13 PM
                                                                1         APPROVED AS TO FORM AND CONTENT.
                                                                2 Dated this 24th day of October, 2019.         Dated this 24th day of October, 2019.
                                                                3 LAW OFFICES OF EVA GARCIA- MARQUIS AURBACH COFFING
                                                                  MENDOZA
                                                                4
                                                                  LIZADA LAW FIRM, LTD.                    By:    /s/ Jared M. Moser
                                                                5                                              Chad F. Clement, Esq.
                                                                                                               Nevada Bar No. 12192
                                                                6 By:    /s/ Eva Garcia-Mendoza                Christian T. Balducci, Esq.
                                                                                                               Nevada Bar No. 12688
                                                                7 Eva Garcia-Mendoza, Esq.                     Jared M. Moser, Esq.
                                                                  Nevada Bar No. 1779                          Nevada Bar No. 13003
                                                                8 501 S. Seventh Street                        10001 Park Run Drive
                                                                  Las Vegas, Nevada 89101                      Las Vegas, Nevada 89145
                                                                9                                              Telephone: (702) 382-0711
                                                                  Angela Lizada, Esq.                          Facsimile: (702) 382-5816
                                                               10 Nevada Bar No. 11637                         cclement@maclaw.com
                                                                  501 S. Seventh Street                        cbalducci@maclaw.com
                                                               11 Las Vegas, Nevada 89101                      jmoser@maclaw.com
MARQUIS AURBACH COFFING




                                                                                                               Attorneys for 3rd Generation, Inc.
                                                               12 Attorneys for Plaintiff-Counterdefendant     dba California Auto Finance and
                          (702) 382-0711 FAX: (702) 382-5816




                                                                  Gueorgui Gantchev and Counterdefendant       Carlos Navas
                                                               13 George’s and George’s, LLC d/b/a LV Cars
                                Las Vegas, Nevada 89145
                                  10001 Park Run Drive




                                                               14
                                                                                                           ORDER
                                                               15
                                                                          IT IS SO ORDERED this ____ day of October, 2019.
                                                               16

                                                               17
                                                                                                           ________________________________
                                                                                                           RICHARD F. BOULWARE, II
                                                               18                                    UNITEDUNITED  STATES DISTRICT
                                                                                                            STATES MAGISTRATE JUDGE JUDGE
                                                               19                                              DATED this 28th day of October, 2019.
                                                               20

                                                               21

                                                               22

                                                               23

                                                               24

                                                               25

                                                               26

                                                               27
                                                                                                          Page 3 of 3
                                                                                                                        MAC:14767-001 3882262_1.docx 10/24/2019 1:13 PM
